Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00013-CV

                      THE HENDERSON-WESSENDORFF FOUNDATION,
                                     Appellant

                                                  v.

                         PIONEER NATURAL RESOURCES USA, INC.,
                                       Appellee

                     From the 218th Judicial District Court, Karnes County, Texas
                                 Trial Court No. 17-08-00196-CVK
                              Honorable Lynn Ellison, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: May 25, 2022

VACATED AND DISMISSED

           Pursuant to Texas Rule of Appellate Procedure 43.2(e), the parties filed an agreed motion

requesting this court: (1) vacate the trial court’s judgment that was signed on December 12, 2021;

(2) dismiss the entire case with prejudice; (3) allocate costs against the party incurring same; and

(4) issue its mandate. We grant the motion, vacate the trial court’s judgment, and dismiss the case

with prejudice. TEX. R. APP. P. 43.2(e). The clerk of the court is instructed to issue the mandate

immediately. TEX. R. APP. P. 18.1(c). Costs of appeal are taxed against the parties that incurred

them. TEX. R. APP. P. 43.4.

                                                   PER CURIAM